Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/18/2021 has been entered. Claim 1 and 6 have been amended. Claims 1-9, 25-34 and 38 are pending and are under examination.

Claim Rejections Withdrawn
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), is withdrawn in view of the amendment to the claim.


Claim Rejections Maintained

Claim Rejections - 35 USC § 112
The rejection of claims 1-9, 25-34 and 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

The amended claims are drawn to a composition comprising:
(a)    an intact bacterial minicell comprising:
at least one nucleic acid adjuvant molecule packaged within the intact

(b)    a pharmaceutically acceptable carrier therefore,
wherein the at least one nucleic acid adjuvant molecule greater than 30 nucleotides in length to about 60 nucleotides in length.

The claims are drawn to a large genus of bacteria minicells comprising bacterial minicells with at least one nucleic acid adjuvant molecule greater than 30 nucleotides in length to about 60 nucleotides in length.
The claims require therapeutic effective concentration of the at least one nucleic acid adjuvant in the minicell and the minicell is packaged with said adjuvant by co-incubating the minicell with the nucleic acid adjuvant in buffer.
The specification provides an actual reduction to practice of intact bacterial minicells packaged with therapeutic amounts of double stranded 40 or 50  nucleotide long RNA  (see paragraph 224 example 1 and example 2).
 However, the examples do not disclose how the 40mer and 50mer double stranded RNA were packaged into the minicells. The examples do not disclose that the 40mer and 50mer RNA were co-incubated with the minicell in a buffer.
There are no other examples showing packaging bacteria minicells with RNA of other lengths including other lengths about 60 nucleotides in length by co-incubation in buffer.
In addition, the only nucleic acid adjuvant molecules packaged into minicells (no disclosed co-incubation method) was 40mer and 50mer RNA molecules.
The specification does not provide a written description of co-incubating the minicells with nucleic acid adjuvant molecules greater than 30 to about 60 nucleotides in length. 
With the written description of a genus, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.").
Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).

The disclosure of the disclosure of the bacterial minicells packaged with the 40mer or 50mer dsRNA is not representative of the full genus of bacterial minicells packaged with a therapeutically effective concentration of at least one nucleic acid adjuvant than 30 nucleotides in length to about 60 nucleotides in length wherein the bacteria minicell is packaged by co-incubation in buffer with said adjuvant.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)

Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").
It is unpredictable what nucleic acid adjuvant molecules and what lengths greater than 30 nucleotides in length to about 60 nucleotides in length other can be packaged into the bacteria minicell by co-incubation with buffer.
This is because Applicants have pointed out (see reply filed 9/17/2020) that it was common knowledge in the art held that inclusion of siRNA, miRNA, or plasmid-free RNA into a minicell was not expected to be feasible based on increasing size of polynucleotide. Applicant stated that WO 2009/027830 discusses that for over four decades, practitioners have developed a variety of “harsh” chemical and electrochemical processes to transform nucleic acids into bacterial cells because:

(1)    “conventional wisdom has held that nucleic acids such as siRNA, miRNA or plasmid-free RNA are too large to passively enter into the minicell cytoplasm”; and

(2)    “porins, which are [3-barrel proteins that typically function as diffusion pores, permit passive transport across the bacterial outer membrane of molecules with molecular weights of 600 daltons or less (Nikaido, 1994) ... [while] double stranded siRNA or miRNA exceeds 15,000 daltons.”

Applicants stated that despite this knowledge in the art, Applicant they surprisingly discovered that 40 and 50 nucleotide long RNA adjuvants were able to be packaged in minicells in concentrations sufficient to cause an immune response and thus adjuvant anticancer therapeutic administered to a test subject. See Examples 1-2 of the instant application.


A review of examples 1 and 2 of the instant specification does not disclose the method by which the 40mer and 50mer RNA were packaged into the minicells.

The instant specification incorporates the entirety by reference of 
WO 2009/027830 for details of directly packaging a nucleic acid into a minicell (by co-incubation). However, Applicants state in the reply filed 9/17/2020 that WO 2009/027830 (“the ‘830 publication”) only teaches examples where functional nucleic acids 23 nucleotides or less in length are incorporated into minicells by diffusion and according to their interpretation of the ‘830 reference, the reference does not teach that functional nucleic acids 30-1000 nucleotides in length could be packaged into a minicell.

Thus, the ‘830 reference incorporated in its entirety by reference into the instant application for details of directly packaging a nucleic acid into a minicell is not an “enabling” disclosure for packaging bacterial minicells with any RNA of  greater than 30 nucleotides in length and less than 1000 nucleotides in length wherein the packaging is by co-incubation in a buffer.
	While the specification discloses bacterial minicells with 40mer or 50mer dsRNA, the examples 1-2  do not disclose how these minicells were packaged with said 40mer or 50mer dsRNA i.e. whether by co-incubation in buffer or not.
	Thus, as of the effective filing date of the invention Applicants were only in possession of the bacterial minicells of example 1 and 2 comprising 40mer or 50mer dsRNA wherein the packaging method is not disclosed.
With respect to nucleic acid adjuvant molecules about 60 nucleotides in length packaged into minicells by co-incubation buffer, the specification does not provide a written description for the claimed method
	Based on the fact pattern set forth above, the person of ordinary skill in the art would not recognize that the Applicants were in possession of the genus of intact bacterial minicell comprising at least one nucleic acid adjuvant molecule packaged within 
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. See MPEP 2163.02. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 

Response to Applicants Argument
	Applicants state that in the examples, the specification states that the purified minicells were packaged with chemotherapeutic drug doxorubicin derivative  or double stranded 40 nucleotide long RNA as described (MacDiarmid et al (2007),  (2009)) in example 1 paragraph 224 specification.
Applicants state that the MacDiarmid et al (2007) refers to either of the only two publications by co-inventor Jennifer MacDiarmid as first author that were published in 2007 and provided as Exhibit 1 (MacDiarmid et al., “Bacterially derived 400 nm particles for encapsulation and cancer cell targeting of chemotherapeutics,” Cancer Cell, 77(5):431-445 (May 2007) and as Exhibit 2 (MacDiarmid et al., “Bacterially-Derived 
Applicants state that the specification teaches that “all public documents referenced herein, including but not limited to published patent documents are specifically incorporated by reference and that both of the 2007 MacDiarmid et al publications teach the minicell packaging method mentioned in the specification, which references the publications at 224.
Applicants’ argument has been carefully considered but is not found persuasive.
The attempt to incorporate subject matter into this application by reference to the MacDiarmid et al references exhibit 1 and exhibit 2 is ineffective because "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. 
"Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).
In view of the above, considerations, the claims do not comply with the written description requirement and therefore, Applicants as of the effective filing date were not in possession of the genus of the claimed composition comprising:



The rejection of claims 1-9, 25-34 and 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained. This is an enablement rejection.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention. The amended claims are drawn to a composition comprising:
(a)   an intact bacterial minicell comprising:
at least one nucleic acid adjuvant molecule packaged within the intact
bacterial minicell at a therapeutically effective concentration that produces an immune response from a target cell, wherein the packaging is effected by co-incubating the minicell with the nucleic acid adjuvant in a buffer, and
(b)    a pharmaceutically acceptable carrier therefore,
wherein the at least one nucleic acid adjuvant molecule 30 nucleotides in length to about 60 nucleotides in length.

The claims require therapeutic effective concentration of the at least one nucleic acid adjuvant in the minicell and the minicell is packaged with said adjuvant by co-incubating the minicell with the nucleic acid adjuvant in buffer.

However, the examples do not disclose how the 40mer and 50mer double stranded RNA were packaged into the minicells. The examples do not disclose that the 40mer and 50mer RNA were co-incubated with the minicell in a buffer to effect the packaging. The example also does not disclose other nucleic acid adjuvant molecules and does not disclose other nucleic acid adjuvant molecules about 60 nucleotides in length co- co-incubated with the minicell in a buffer to effect the packaging.
It is unpredictable what other lengths in the range of 30 nucleotides in length to about 60 nucleotides in length of at least one nucleic acid adjuvant can be packaged into the bacteria minicell by co-incubation with buffer.
This is because Applicants have pointed out (see reply filed 9/17/2020) that it was common knowledge in the art held that inclusion of siRNA, miRNA, or plasmid-free RNA into a minicell was not expected to be feasible based on increasing size of polynucleotide. Applicant stated that WO 2009/027830 discusses that for over four decades, practitioners have developed a variety of “harsh” chemical and electrochemical processes to transform nucleic acids into bacterial cells because:

(1)    “conventional wisdom has held that nucleic acids such as siRNA, miRNA or plasmid-free RNA are too large to passively enter into the minicell cytoplasm”; and

(2)    “porins, which are [3-barrel proteins that typically function as diffusion pores, permit passive transport across the bacterial outer membrane of molecules with molecular weights of 600 daltons or less (Nikaido, 1994) ... [while] double stranded siRNA or miRNA exceeds 15,000 daltons.”

Despite this knowledge in the art, Applicant surprisingly discovered that 40 and 50 nucleotide long RNA adjuvants were able to be packaged in minicells in 

However, this surprising discovering is not supported by a disclosure of how the minicells were packaged with the 40 or 50 nucleotide long RNA adjuvants or what other nucleic acid adjuvant molecules 30 nucleotides long to about 50 nucleotides long can be packaged by co-incubation in buffer as example 1 and 2 does not disclose the packaging method i.e. by co-incubation in buffer and only discloses minicells with 40mer or 50mer dsRNA.

While the instant specification incorporates the entirety by reference of 
WO 2009/027830 for details of directly packaging a nucleic acid into a minicell (by co-incubation) Applicants state in the reply filed 9/17/2020 that WO 2009/027830 (“the ‘830 publication”) only teaches examples where functional nucleic acids 23 nucleotides or less in length are incorporated into minicells by diffusion and according to their interpretation of the ‘830 reference, the reference does not teach that functional nucleic acids 30 nucleotides in length to about 60 nucleotides in length could be packaged into a minicell.

Thus, the ‘830 reference incorporated in its entirety by reference into the instant application for details of directly packaging a nucleic acid into a minicell is not an “enabling” disclosure for packaging bacterial minicells with any RNA of  greater than 30 nucleotides in length and about 60 nucleotides in length wherein the packaging is by co-incubation in a buffer. In addition, the specification does not disclose how the bacterial minicells with 40mer or 50mer dsRNA in examples 1-2 were loaded with said dsRNA. Examples 1 and 2 do not disclose packaging of the bacteria minicell by co-incubation with buffer of the minicell and the 40mer and 50mer dsRNA.

In view of the above considerations, the specification is not enabled for an intact bacterial minicell comprising:

bacterial minicell at a therapeutically effective concentration that produces an immune response from a target cell, wherein the packaging is effected by co-incubating the minicell with the nucleic acid adjuvant in a buffer, and
wherein the at least one nucleic acid adjuvant molecule is greater than 30 nucleotides in length and about 60 nucleotides in length.

Response to Applicants Arguments
Applicants Arguments are the same for the written description rejection and have been addressed above. 


New Claim Rejection
Claims 1-9, 25-34 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

The amended claims are drawn to a composition comprising:
(a)    an intact bacterial minicell comprising:
at least one nucleic acid adjuvant molecule packaged within the intact
bacterial minicell at a therapeutically effective concentration that produces an immune response from a target cell, wherein the packaging is effected by co-incubating the minicell with the nucleic acid adjuvant in a buffer, and
(b)    a pharmaceutically acceptable carrier therefore,


The claims contain new matter because the specification does not disclose packaging the nucleic acid adjuvant molecule by co-incubating the minicell with the nucleic acid adjuvant in a buffer.
The attempt to incorporate subject matter into this application by reference to the MacDiarmid et al references exhibit 1 and exhibit 2 (see Applicants argument of 2/18/21) is ineffective because "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. 
The attempt to incorporate subject matter into this application by reference to 
WO 2009/027830 for details of directly packaging a nucleic acid into a minicell (see paragraph 99) is also ineffective. 
"Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).



Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 now recites that the at least one nucleic acid adjuvant molecule is a dsRNA A:U polymer, a mixed solution of hypoxanthine polymer and dephosphorylated dinucleotide of cytosine and cytosine polymer.
The specification does not describe that the at least one nucleic acid adjuvant molecule is a dsRNA A: U polymer, a mixed solution of hypoxanthine polymer and dephosphorylated dinucleotide of cytosine and cytosine polymer and so claim 6 is drawn to new matter.
Applicant argues that the specification at paragraph 73 teaches that the polynucleotide products of the enzyme PNPase1 have been studied as synthetic inducers of IFN activity (Field et al 1967). Applicants state that Field et al is incorporated by reference into the present specification and identifies the newly claimed “dsRNA A: U polymer, a mixed solution of hypoxanthine polymer and dephosphorylated dinucleotide of cytosine and cytosine polymer as synthetic inducers of IFN activity.
Applicants’ argument has been carefully considered but is not found persuasive.
The attempt to incorporate subject matter into this application by reference to Field et al is ineffective because "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. 
"Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).


Status of Claims
Claims 1-9, 25-34 and 38 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645